DETAILED ACTION
PCT: Lack of Unity
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-10, drawn to a coating nozzle system, classified in class C23C16/45563.
II.	Claim(s) 11-15, drawn to coating method, classified in class C23c16/45519.
Posteriori
Lack of unity of invention may become apparent under “a posteriori,” that is, after taking the prior art into consideration: the independent claims appears to be drawn to A + X and A + Y, and the unity of invention (i.e. species) presents “a posteriori” as A being common to both claims, where the prior art teaches A.
	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature which is referred to Annex B of Appendix A1 of the MPEP (Administrative Instructions under the PCT: “Unity of Invention”). The express “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art" with respect to novelty and inventive step (Rule 13.2). Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed special technical features. In this case, the technical feature shared by each invention is: an air curtain that separates the first reactant spray and the second reactant spray. 
Chang [US 20030194493], makes clear that the inventions of the groups I-II lack the same or corresponding special technical feature due to novelty and, or inventive step being deficient. In this case, the group lacks special technical feature due to a lack of inventive step because the cited reference(s) appear to demonstrate that the claimed technical feature does not define a contribution which each of the inventions, considered as a whole, makes over the prior art. Chang teaches a gas curtain that separates deposition stations (air curtain separate first reactant and second reactant) wherein a spray nozzle can be used [0042]. Accordingly, the prior art of the record supports restriction of the claimed subject matter in to the groups as mentioned immediately above. 

Conclusion
No claim is allowed.
All the pending claims are subject to restriction/election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDY C LOUIE/Primary Examiner, Art Unit 1715